Citation Nr: 1143768	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  08-21 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for residuals of right inguinal hernia, status post repair.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel



INTRODUCTION

The Veteran served on active duty from January 2003 to January 2004, with prior inactive service in the U.S. Marine Corp Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) from a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

On his July 2008 substantive appeal, submitted via VA Form 9, the Veteran indicated that he wanted a Board hearing at his local RO.  The Veteran later requested a Travel Board or video conference hearing, whichever became first available.  See August 2008 letter from Veteran.  The Veteran was scheduled a Travel Board hearing in April 2008 and notice of the hearing was sent to the Veteran's address of record.  However, the Veteran did not report for the scheduled hearing and has not, to date, provided good cause as to why a new hearing should be scheduled.  The Board, then, finds that all due process has been satisfied with respect to the Veteran's right to a hearing.  


FINDING OF FACT

The lay and medical evidence of record preponderates against a finding that the Veteran currently has any residual symptoms or disability related to the right inguinal hernia repair that was conducted during active military service.  


CONCLUSION OF LAW

Residuals of right inguinal hernia, status post repair, were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.303 (2011).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

In this case, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in February 2007 that fully addressed all required notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate his claim and of the Veteran's and VA's respective duties for obtaining evidence.  The letter also informed him of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  Thus, the Board concludes that all required notice has been given to the Veteran.  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  The RO has obtained the Veteran's service treatment records, as well as all post-service medical evidence identified by the Veteran and the evidentiary record.  Indeed, it appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  The Veteran was also afforded a VA examination in October 2007.  It is therefore the Board's conclusion that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  

Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran is seeking service connection for residuals of right inguinal hernia.  He has asserted that, while on active duty, he incurred a right inguinal hernia which was surgically repaired.  He has asserted that, after the surgery, he had three scars located on his belly button, right lower abdomen, and left lower abdomen.  

The service treatment records (STRs) reflect that the Veteran was, indeed, diagnosed with a right inguinal hernia in June 2003 and underwent surgery to repair the hernia.  The STRs do not contain any definitive evidence that the Veteran had three post-surgical scars related to the hernia repair; however, the evidence shows that the Veteran continued to complain of pain in his right groin area following surgery.  See STRs dated from June to December 2003.  The STRs do not contain a report of examination conducted when the Veteran separated from active duty in January 2003.  

While the Veteran is seeking entitlement to service connection for residuals of right inguinal hernia repair, he has not provided any lay or medical evidence showing that he currently suffers from any residual symptoms or disability related to the in-service right hernia repair.  In this regard, the Board finds probative that the Veteran has not asserted, or provided any other lay statement, that he currently suffers from pain in his right groin area or any other symptoms reasonably related to the in-service right hernia repair.  The Board also finds probative that there is no medical evidence of record showing that the Veteran currently suffers from any symptoms reasonably related to the in-service right hernia repair.  

Indeed, VA treatment records dated from 2007 to 2008 show that the Veteran sought to establish treatment at the VA Medical Center in Little Rock, Arkansas in 2007, but he has never lodged any complaint as to pain or any other symptoms in his right groin area.  In fact, the evidence shows that, at a clinical examination conducted in April 2007, there was no objective evidence of inguinal hernias.  Likewise, in July 2007, a urology examination revealed no objective evidence of hernias and the Veteran denied having any symptoms, including pain, discharge, or swelling, at that time.  

Moreover, the Board finds probative that, at a VA examination conducted in October 2007, and its November 2007 addendum, the Veteran reported his medical history of suffering a right inguinal hernia in service, which was surgically corrected.  However, the VA examiner did not report any pertinent complaints of current symptomatology reported by the Veteran; nor did objective examination reveal any findings of current, residual symptoms or disability related to the in-service hernia repair.  In fact, the VA examiner noted that examination of the Veteran's bilateral inguinal area did not reveal any evidence of a hernia on either side or weakness of the inguinal rings.  The VA examiner also stated that he was unable to find the right inguinal hernia repair scar.  The final diagnosis was status post right inguinal hernia repair; however, the VA examiner specifically stated that there is no current manifestation of the diagnosis given.  

Based on the foregoing, the Board finds that, while there is lay and medical evidence showing that the Veteran suffered a right inguinal hernia during service, which was surgically repaired therein, there is no lay or medical evidence of record showing that the Veteran currently suffers from any residual symptoms or disability related to the in-service right inguinal hernia repair.  As noted, the Veteran has not reported that he currently suffers from any pain or other symptomatology related to the right inguinal hernia repair and the post-service medical evidence, including the October 2007 VA examination, is negative for any complaints or findings of any current, residual symptoms or disability related to the in-service right inguinal hernia repair.  

Absent proof of the existence of the disability being claimed, there can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Therefore, the Veteran's claim of service connection for residuals of right inguinal hernia, status post repair, must be denied, as the evidence fails to establish that he currently has the claimed disability.  There is no reasonable doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for residuals of right inguinal hernia, status post repair, is denied.  



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


